Citation Nr: 0834344	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-18 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
wrists and hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened the 
veteran's previously denied claim for service connection for 
arthritis of the wrists and hands and denied the claim on the 
merits.  The Board remanded this claim for additional 
development in December 2006.  


FINDINGS OF FACT

1.  The claim for service connection for arthritis of the 
wrists and hands was previously denied in an August 2001 RO 
decision.  The veteran did not appeal that decision.  

2.  Evidence received since the last final decision in August 
2001 relating to service connection for arthritis of the 
wrists and hands is cumulative or redundant and does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2001 RO decision that denied service 
connection for arthritis of the wrists and hands is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for arthritis of the 
wrists and hands.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1995 rating decision, the RO denied the 
veteran's claim for service connection for arthritis of the 
wrists and hands.  The RO declined to reopen the veteran's 
claim in August 2001.  Most recently, the RO reopened the 
veteran's claim for service connection for arthritis of the 
wrists and hands and denied it on the merits.  While the RO 
found that new and material evidence had been submitted to 
reopen the veteran's claim for service connection for 
arthritis of the wrists and hands, the Board must still 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

In a decision dated in August 2001, the RO denied the 
veteran's claim for service connection for arthritis of the 
wrists and hands.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
Thus, the August 2001 rating decision became final because 
the appellant did not file a timely appeal.  

The claim for entitlement to service connection for arthritis 
of the wrists and hands may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in July 2002.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA and private medical records and VA 
examinations, and the veteran's statements.  The Board denied 
the claim because there was no evidence of a chronic 
disability of the wrists and hands in service.  

The veteran applied to reopen his claim for service 
connection for arthritis of the wrists and hands in July 
2002.  The Board finds that the evidence received since the 
last final decision is cumulative of other evidence of record 
and does not raise a reasonable possibility of substantiating 
the veteran's claim.

In support of his application to reopen his claim for service 
connection, the veteran submitted post-service VA and private 
medical records dated from December 2000 to May 2004.  The 
records show that the veteran received intermittent treatment 
for pain in the hands and wrists, arthritis of the bilateral 
wrists, Dupuytren's contracture of both hands, post fusion 
with marked degenerative changes and deformity of the right 
wrist, degenerative osteoarthritic changes of the hands, and 
rheumatoid arthritis of the wrists and hands.  The records do 
not show that the veteran had a chronic disability of the 
wrists and hands during his period of active service.  The 
presence of a current disability of the wrists and hands was 
established at the time of the previous final denial.   
   
Other newly submitted evidence includes unisgned, undated lay 
statements from the veteran's former fellow servicemen.  
Those statements purport to show, in pertinent part, that the 
veteran injured his hands and wrists during service when a 
winch slipped and broke the rope he was holding, thereby 
jolting his hands and wrists.  However, there was no evidence 
that the veteran incurred any chronic disability of the 
wrists and hands in service as a result of the claimed 
incident or that any current hand or wrist disability is 
related to the veteran's service.  

The veteran testified before a Decision Review Officer in 
September 2004.  Testimony revealed that the veteran was a 
boatswain's mate in the Navy who was responsible for deck 
duties such as raising and lowering anchors.  He testified 
that he and his fellow servicemen were dropping the anchor 
into a smaller boat over the side and then tying it off with 
a rope to let it off the winch when it came up.  He reported 
that when the entered anchor came up, the winch slipped and 
caused the chain to come off it, which then pulled the rope 
that was wrapped around the veteran's wrists.  He stated that 
he was only initially treated with antiseptic and a tetanus 
shot for his injury.  He testified that he had been having 
trouble with his wrists and hands ever since the injury and 
reported that he had to retire from working as a plumber 
because he could not use his hands anymore.  He also stated 
that he had surgery on his right wrist twice.  He testified 
that he had not had any problems with his wrists and hands 
prior to service.     

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
arthritis of the wrists and hands.  Although the additionally 
submitted medical records are new, in the sense that they 
were not previously considered by agency decisionmakers, they 
are not material.  The records do not show that the veteran 
had a chronic disability of the wrists and hands during his 
period of active service.  They merely demonstrate the 
current presence of a disability of the wrists and hands, 
which was already shown at the time of the most recent final 
denial.  Accordingly, the evidence does not establish a fact 
necessary to substantiate the claim, and the claim for 
service connection for arthritis of the wrists and hands 
cannot be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  

Next, while the September 2008 hearing testimony and undated 
lay statements attested that the veteran had injured his 
wrists and hands in service and suffered from problems with 
his wrists and hands ever since, that evidence, though 
presumed to be credible, is not probative.  As laypersons, 
the veteran and his friends are not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  While the 
veteran and his friends can describe symptoms (including 
worsening of symptoms) that the veteran experienced, they 
lack the medical competence to relate those symptoms to his 
service.  Thus, while that evidence is new, in the sense that 
it has not previously been considered, it is not material, as 
it does not establish a fact necessary to substantiate the 
claim, and the claim can therefore not be opened on the basis 
of this evidence.  38 C.F.R. § 3.156(a).  

Although the veteran has submitted new evidence that was not 
before the Board in August 2001, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim because it does not raise a 
reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for arthritis of the wrists and 
hands since the August 2001 RO decision because no competent 
evidence has been submitted showing the presence of a chronic 
disability of the wrists and hands during the veteran's 
period of active service.  Thus, the claim for service 
connection for arthritis of the wrists and hands is not 
reopened and the benefits sought on appeal with regard to 
that claim remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002 and May 
2007; rating decisions in June 2003 and February 2004; a 
statement of the case in February 2004; and a supplemental 
statement of the case in November 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




	(CONTINUED ON NEXT PAGE)




ORDER

The application to reopen the claim for service connection 
for arthritis of the wrists and hands is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


